DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on May 25, 2021. The application contains claims 1-25: 
Claims 6-8, 15, and 19 are cancelled
Claims 21-25 are newly added
Claims 1-5, 9-14, 16-18, and 20-25 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on June 17, 2021 following a telephone interview with MASON, KEVIN (Reg. No. 36597) on June 16, 2021. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 


Examiner’s Amendment to the Claims
 (Currently Amended) A method, comprising:
obtaining at least one log message of a plurality of log messages, wherein the at least one log message comprises a message template and one or more message variable values, wherein the message template is repeated across the plurality of log messages and comprises at least one field that is replaced with at least one of the one or more message variable values;

incrementing a counter, associated with the message template, indicating a frequency of occurrence of the message template, wherein the counter is one of a plurality of counters each associated with a respective one of a plurality of different message templates;
obtaining a compression index that maps each of [[a]] the plurality of different message templates to a corresponding message signature of a plurality of message signatures, wherein the mapping assigns a given message signature to a particular message template based on a length of the given message signature and a frequency of occurrence of the particular message template;
identifying a predefined field type of each of the 
selecting, using at least one processing device, a compression technique to apply to each of the , wherein the selected compression technique compresses the one or more message variable values using one or more of: (i) a difference between a predicted next value of the one or more message variable values and an actual value of the one or more message variable values and (ii) a difference between a current value of the one or more message variable values and a base value of the one or more message variable values; and


(Original) The method of claim 1, wherein a log pattern mining technique is applied to a plurality of historical log messages to learn a plurality of pattern-based message templates having the at least one field during a training phase.

(Previously Presented) The method of claim 2, wherein a parsing technique is applied to one or more of the plurality of pattern-based message templates to identify the predefined field type of the at least one field.

(Original) The method of claim 1, wherein the selected compression technique is selected based on a performance evaluation of a plurality of compression techniques for the predefined field type.

(Previously Presented) The method of claim 1, wherein the selected compression technique compresses the one or more message variable values by employing one or more of a reduced granularity and a reduced precision of the one or more message variable values, relative to one or more of an original granularity and an original precision of the one or more message variable values.

(Cancelled).

(Cancelled).

(Cancelled).

(Previously Presented) The method of claim 1, further comprising decompressing the log file using a decompression index that maps a plurality of message signatures to corresponding message templates.

(Currently Amended) The method of claim 9, wherein the compression index comprises a key-value database where the plurality of different message templates are keys and the corresponding message signatures are values of the key-value database and the decompression index comprises a key-value database where the plurality of message signatures are keys and the corresponding plurality of different message templates are values of the key-value database.

(Original) The method of claim 1, wherein the at least one log message is from one or more historical log messages and a real-time stream of log messages.

(Currently Amended) A system, comprising:
a memory; and
at least one processing device, coupled to the memory, operative to implement the following steps:
obtaining at least one log message of a plurality of log messages, wherein the at least one log message comprises a message template and one or more message variable values, wherein the message template is repeated across the plurality of log messages and comprises at least one field that is replaced with at least one of the one or more message variable values;

incrementing a counter, associated with the message template, indicating a frequency of occurrence of the message template, wherein the counter is one of a plurality of counters each associated with a respective one of a plurality of different message templates;
obtaining a compression index that maps each of [[a]] the plurality of different message templates to a corresponding message signature of a plurality of message signatures, wherein the mapping assigns a given message signature to a particular message template based on a length of the given message signature and a frequency of occurrence of the particular message template;
identifying a predefined field type of each of the 
selecting, using the at least one processing device, a compression technique to apply to each of the , wherein the selected compression technique compresses the one or more message variable values using one or more of: (i) a difference between a predicted next value of the one or more message variable values and an actual value of the one or more message variable values and (ii) a difference between a current value of the one or more message variable values and a base value of the one or more message variable values; and
writing, using the at least one processing device, the one or more compressed message variable values and a message signature corresponding to the 

(Previously Presented) The system of claim 12, wherein a log pattern mining technique is applied to a plurality of historical log messages to learn a plurality of pattern-based message templates having the at least one field during a training phase and wherein a parsing technique is applied to one or more of the plurality of pattern-based message templates to identify the predefined field type of the at least one field.

(Previously Presented) The system of claim 12, wherein the selected compression technique compresses the one or more message variable values by employing one or more of a reduced granularity and a reduced precision of the one or more message variable values, relative to one or more of an original granularity and an original precision of the one or more message variable values.

(Cancelled).

(Original) The system of claim 12, wherein the at least one log message is from one or more historical log messages and a real-time stream of log messages.

(Currently Amended) A computer program product, comprising a non-transitory machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps:
obtaining at least one log message of a plurality of log messages, wherein the at least one log message comprises a message template and one or more message variable values, wherein the message template is repeated across the plurality of log messages and comprises at least one field that is replaced with at least one of the one or more message variable values;

incrementing a counter, associated with the message template, indicating a frequency of occurrence of the message template, wherein the counter is one of a plurality of counters each associated with a respective one of a plurality of different message templates;
the plurality of different message templates to a corresponding message signature of a plurality of message signatures, wherein the mapping assigns a given message signature to a particular message template based on a length of the given message signature and a frequency of occurrence of the particular message template;
identifying a predefined field type of each of the 
selecting, using the at least one processing device, a compression technique to apply to each of the , wherein the selected compression technique compresses the one or more message variable values using one or more of: (i) a difference between a predicted next value of the one or more message variable values and an actual value of the one or more message variable values and (ii) a difference between a current value of the one or more message variable values and a base value of the one or more message variable values; and
writing, using the at least one processing device, the one or more compressed message variable values and a message signature corresponding to the 

(Previously Presented) The computer program product of claim 17, wherein a log pattern mining technique is applied to a plurality of historical log messages to learn a plurality of pattern-based message templates having the at least one field during a training phase and wherein a parsing technique is applied to one or more of the plurality of pattern-based message templates to identify the predefined field type of the at least one field.

(Cancelled).

(Original) The computer program product of claim 17, wherein the at least one log message is from one or more historical log messages and a real-time stream of log messages.

(New) The method of claim 1, further comprising, in response to the message template not being in the compression index, adding the message template and the corresponding message signature to the compression index and initializing a counter associated with the message template.

(New) The method of claim 1, further comprising reassigning one or more of the plurality of message signatures based at least in part on a number of times each message template has occurred across the plurality of log messages, relative to occurrences of other message templates, using the counter.

(New) The system of claim 12, further comprising, in response to the message template not being in the compression index, adding the message template and the corresponding message signature to the compression index and initializing a counter associated with the message template.

(New) The system of claim 12, further comprising reassigning one or more of the plurality of message signatures based at least in part on a number of times each message template has occurred across the plurality of log messages, relative to occurrences of other message templates, using the counter.

(New) The computer program product of claim 17, further comprising reassigning one or more of the plurality of message signatures based at least in part on a number of times each message template 





















Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 9-14, 16-18, and 20-25 are allowable over the prior art of record. The closest prior art of record is Singh et al. (US 9619478 B1) in view of CHELLIAH et al. (US 20130103982 A1), wherein
 Singh teaches: 
“a method, comprising: 
obtaining at least one log message of a plurality of log messages, wherein the at least one log message comprises a message template and one or more message variable values, wherein the message template is repeated across the plurality of log messages and comprises at least one field that is replaced with at least 10one of the one or more message variable values; 
obtaining a compression index that maps each of a plurality of different message templates to a corresponding message signature of a plurality of message signatures; 
identifying a predefined field type of the at least one field; 
writing, using the at least one processing device, message variable values and a message signature corresponding to the message template of the at 20least one log message to a log file.”

CHELLIAH teaches:
“identifying a predefined field type of the at least one field;
selecting, using at least one processing device, a compression technique to apply 15to a first portion of the at least one log message comprising the one or more message variable values based on the predefined field type to obtain a compressed message variable value; and 
writing, using the at least one processing device, the compressed message variable value and a message signature corresponding to the message template of the at 20least one log message to a log file.”

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 12 and 17 as follows:
 “incrementing a counter, associated with the message template, indicating a frequency of occurrence of the message template, wherein the counter is one of a plurality of counters each associated with a respective one of a plurality of different message templates;
…
wherein the mapping assigns a given message signature to a particular message template based on a length of the given message signature and a frequency of occurrence of the particular message template;”

Dependent claims 2-5, 9-11, 13, 14, 16, 18, 20-25 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168        
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168